BUSSEY, Judge.
Raymond Cecil Meade was charged in the Municipal Criminal Court of the City of Oklahoma City by Information with the offense of Operating a Motor Vehicle While Under the Influence of Intoxicating Liquor, was tried by the Judge, found guilty, and sentenced to pay a fine of $20.00.
A timely appeal has been perfected to this Court.
We feel that this is a case where it is unnecessary to recite the evidence or the law but in order to speed up the disposition of the many cases pending on appeal, the case should properly be disposed of by memorandum opinion, as authorized by the Legislature, 20 O.S. (1951) § 47, as amended 1953; for as was said in Nichols v. State, 97 Okl.Cr. 414, 264 P.2d 366:
“In a misdemeanor case, where a careful reading of the briefs of the appellant and the State, as well as a careful examination of the record or casemade, discloses no reversible error, and where there is ample evidence to support the verdict of the jury (or judgment of the court in absence of the jury), and judgment rendered, this court may affirm such judgment by summary order, or brief statement, or by opinion of length, as the court may see fit. Tit. 20 O.S. 1951 § 47, as amended by S.B. 450, § 2, 1953 Legislature.”
See also Garbey v. State, Okl.Cr., 397 P.2d 523.
We have carefully examined the record and briefs of counsel and are of the opinion that the evidence supports the findings of the jury, and that the record is free from fundamental error. We are of the opinion that the judgment and sentence appealed from should be, and the same is hereby affirmed.
NIX, P. J., and BRETT, J., concur.